Order entered November 4, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00609-CV

                  IN THE INTEREST OF W.A.H., A CHILD

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-11-08549-Z

                                     ORDER

      The reporter’s record in this appeal is overdue. Accordingly, we ORDER

Glenda Finkley, Official Court Reporter for the 256th Judicial District Court, to

file, no later than November 19, 2021, the reporter’s record or written verification

no hearings were recorded or appellant has not requested the record. Because the

clerk’s record includes a statement of inability to afford court costs and nothing

before us reflects appellant has been ordered to pay costs, any record shall be filed

without payment of costs. See TEX. R. CIV. P. 145.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Finkley and the parties.

                                             /s/     BONNIE LEE GOLDSTEIN
                                                     JUSTICE